February 23, 1940.
The opinion of the Court was delivered by
This case was heard by Judge Featherstone at the 1939, Spring term of Common Pleas Court for Spartanburg County. His decree contains a full statement of the facts out of which this action arose. *Page 214 
On appeal to this Court the following questions are raised: "1. The Act of 1914 incorporated Grand Royal Arch Chapter of South Carolina. Did this legislation also incorporate the constituent chapters then in existence? 2. If respondent made a loan, looking entirely to appellant, as an organized body, for payment, can individuals who were members of appellant chapter, but who have neither authorized nor ratified the transaction, be held to personal liability for its payment?"
We are of opinion, after having carefully considered the transcript of record and the briefs of counsel, that the two questions before us have been fully and correctly answered by Judge Featherstone in his order.
It is the judgment of this Court that the decree of the Circuit Judge be and the same is hereby affirmed.
NOTE: Let the Circuit decree be reported.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE L. D. LIDE, concur.